DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because the following informalities:
DRAWINGS
The --FIG. 1-- (see below) appears not to portray the location of the --second binder openings 18-- described in the SPECIFICATION (page 5, para. [0033], lines 6-7).


    PNG
    media_image1.png
    557
    644
    media_image1.png
    Greyscale


Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12-13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected because it is vague and indefinite the recitation; --at least one binder opening-- (line 1).  For examination purposes --at least one binder opening-- will be interpreted as --at least one first binder opening-- of claim 3.

Claim 12 is rejected because it is vague and indefinite the recitation; --top wall-- (line 2).  For examination purposes --top wall-- will be interpreted as --top surface-- (line 1) of claim 8.

Claim 13 is rejected because it is vague and indefinite the recitation; --The binder box of claim 7-- (line 1).  The claim 7 recites --The binder box assembly of claim 1-- (line 1), hence no support for claim 13.  For examination purposes claim 13 will be examined as dependent of claim 8 which recites -A binder box-- (line 1).

Claim 15-20 are rejected because it is vague and indefinite the recitation --method of coupling shelf tags-- (line 1).  The method being described offer structural limitations to the product of claim 1 or claim 8.  The Examiner interprets the method within claim 15-20 does not further impose limitations in the product of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (U. K. Patent Application GB2249755A) hereinafter LIM, in view of Leiser et. al. (W. I. P. O. International Publication WO 2008/085121 A1) hereinafter LEISER.
Regarding claim 1, LIM teaches (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 below) a binder box assembly 10 for shelf tags 001, comprising: a binder box 14 having a front wall 20, a back wall 12, at least one sidewall 38, a top surface 16, and a bottom surface 18, wherein said bottom surface 18 has at least one first binder opening 35; a plurality of sheets of shelf tags 001 with at least one third binder opening 002; and at least one binder 202 that is inserted through said at least one first binder opening 35, and said at least one third binder opening 002 to couple said plurality of sheets of shelf tags 001 to said binder box 14.  LIMS fails to teach presence of at least one second binder opening (in general alignment with the at least one first binder opening 35) formed in the transition between said bottom surface 18 and said back wall 12 such that a portion of said at least one second binder opening is located on said bottom surface 18 and a portion on said back wall 12.  LIM further fails to teach the at least one binder 202 is inserted through said at least one first binder opening 35, said at least one second binder opening, and said at least one third binder opening 002 to couple said plurality of sheets of shelf tags 001 to said binder box 14.
However, LEISER teaches presence (see Fig. 1, Fig. 3 below) in a binder box assembly 1 for shelf tags (page 1, Abstract, line 1, “loose leaf”) of at least one second binder opening 18 formed in the transition between bottom surface 6 and front wall 16 such that a portion of said at least one second binder opening 18 is located on said bottom surface 6 and a portion on said front wall 16 to insert a binder (page 4, line 3, “forks”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the back wall 12 and bottom surface 18 of LIM with the second binder opening 18 of LEISER to insert a binder 202.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have inserted the at least one binder 202 through the said at least one: first binder opening 35, at least one second binder opening 18, at least one third binder opening 002 to couple plurality shelf tags 001 in said binder box 14.


    PNG
    media_image2.png
    630
    634
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    634
    492
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    561
    479
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    745
    614
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    674
    453
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    487
    802
    media_image7.png
    Greyscale


Regarding claim 7, LIM and LEISER (as applied to claim 1 above) teaches all the limitations of the claim.  LIM further teaches presence (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) binder box assembly 10, wherein said binder box 14 is made from cardboard (page 1, line 57).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LIM, in view of LEISER, in further view of Scharrenberg (German Patent and Trade Mark Office DE19643213A1) hereinafter SCHARRENBERG.
Regarding claim 2, LIM and LEISER (as applied to claim 1 above) teaches all the limitations of the claim.  LIM fails to teach presence (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) binder box assembly 10, wherein said top surface 16 includes at least one fourth binder opening and at least one fifth binder opening.
However, SCHARRENBERG teaches presence (see Fig. 1, Fig. 2 below) in binder box assembly 003, wherein said top surface 3 includes at least one fourth binder opening 6 and at least one fifth binder opening 6 to allow protrusion of binder 5.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the top surface 16 in the binder box assembly 10 of LIM and LEISER with the at least one fourth binder opening 6 and the at least one fifth binder opening 6 of SCHARRENBERG to allow protrusion of binder 202.


    PNG
    media_image8.png
    727
    676
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    416
    734
    media_image9.png
    Greyscale


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over LIM, in view of LEISER, in further view of SCHARRENBERG, further in view of Garrett et. al. (U. S. Patent Application Publication US 2019/0357494 A1) hereinafter GARRETT.
Regarding claim 3, LIM, LEISER, and SCHARRENBERG (as applied to claim 2 above) teaches all the limitations of the claim.  LIM fails to teach presence (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) binder box assembly 10, wherein said top surface 16 contains at least one perforated surface to permit said top surface 16 to be rotated to overlap said back wall 12 and at least a portion of said bottom surface 18.
However, GARRETT teaches presence (see FIG. 3 below) binder box assembly 10, wherein said top surface 132 contains (page 29, para. [0046], lines 1-4) at least one perforated surface 105 to permit said top surface 132 to be rotated to overlap said back wall 158 and at least a portion of said bottom surface 310.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the top surface 16 in the binder box assembly 10 of LIM, LEISER, and SCHARRENBERG with the at least one perforated surface 105 of GARRETT to permit said top surface 16 to be rotated to overlap said back wall 12 and at least a portion of said bottom surface 18.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made the rotation (to the aforementioned extents) of the top surface 16 thereby aligns: at least one fourth binder opening over said at least one second binder opening, and said at least one fifth binder opening over said at least one first binder opening.


    PNG
    media_image10.png
    610
    612
    media_image10.png
    Greyscale


Regarding claim 4, LIM, LEISER, SCHARRENBERG, and GARRETT (as applied to claim 3 above) teaches all the limitations of the claim.  LIM further teaches (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) binder box assembly 10, wherein said at least one binder 202 is inserted through said at least one first binder 35 opening, at least one third binder opening 002 in said binder box 14 and said plurality of sheets of shelf tags 001.  LEISER further teaches (see Fig. 1, Fig. 3 above) binder box assembly 1, wherein said at least one binder (page 4, line 3, “forks”) is inserted through said second binder opening 18.  SCHARRENBERG further teaches (see Fig. 1, Fig. 2 above) binder box assembly 003, wherein said at least one binder 5 is inserted through said at least one fourth binder opening 6 and at least one fifth binder opening 6.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the at least one binder inserted through said at least one first binder opening, at least one second binder opening, at least one fourth binder opening, and at least one fifth binder opening in said binder box and said at least one third binder opening in said plurality of sheets of shelf tags.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over LIM, in view of LEISER, in further view of Turner, III et. al. (U. S. Patent 7,021,852) hereinafter TURNER.
Regarding claim 5, LIM, and LEISER (as applied to claim 1 above) teaches all the limitations of the claim.  LIM fails to teach presence (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) binder box assembly 10, wherein said at least one binder 202 includes at least one shoulder on each end of said binder 202.
However, TURNER teaches presence (see FIG. 1 below) binder box assembly 100, wherein said at least one binder 11 includes at least one shoulder 13 on each end of said binder 11 to secure articles 17 inserted thru it.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the binder 202 in the binder box assembly 10 of LIM, and LEISER with the at least one shoulder 13 of TURNER to secure articles inserted thru it.


    PNG
    media_image11.png
    650
    898
    media_image11.png
    Greyscale


Regarding claim 6, LIM, LEISER, and TURNER (as applied to claim 5 above) teaches all the limitations of the claim.  LIM further teaches presence (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) binder box assembly 10, wherein said binder 202 is a polymeric strap (page 13, lines 3-4).  LIM fails to teach binder 202 has pair of shoulders on each end of said polymeric strap (page 13, lines 3-4).
However, TURNER teaches presence (see FIG. 1 above) binder box assembly 100, wherein said binder 11 has a pair of shoulders 13 on each end.  TURNER fails to teach binder 11 is a polymeric strap.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the binder 202 in the binder box assembly 10 of LIM, LEISER, and TURNER with the binder 11 of TURNER having a pair of shoulders 13 on each end to secure articles 17 inserted thru it.
Furthermore TURNER discloses the claimed invention except for the construction material of choice (i.e. polymeric material).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the binder 11 (including pair of shoulders on each end) of a polymeric material in order to have the desired mechanical strength.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 8, 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over LIM, in view of LEISER, in further view of SCHARRENBERG.
Regarding claim 8, LIM teaches (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) a binder box 14, comprising: a back wall 12, at least one sidewall 38, a top surface 16, and a bottom surface 18 including: at least one first binder opening 35 in said bottom surface 18; LIMS fails to teach presence of at least one second binder opening located partly in said bottom surface 18 and in said back wall 12; at least one fourth binder opening located in said top surface 16 that aligns with said at least one second binder opening when said top surface 16 is rotated over said back wall 12; and at least one fifth binder opening located in said top surface 16 that overlaps said at least one first binder opening 35 when said top surface 16 is rotated over said back wall 12 adjacent to at least a portion of said bottom surface 18.
However, LEISER teaches presence (see Fig. 1, Fig. 3 above) of at least one second binder opening 18 located partly in said bottom surface 6 and front wall 16 to insert a binder (page 4, line 3, “forks”).
Furthermore, SCHARRENBERG teaches presence (see Fig. 1, Fig. 2 above) of at least one fourth binder opening 6 \ at least one fifth binder opening 6 located in said top surface 3 to allow protrusion of binder 5.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the said bottom surface 18 and said back wall 12 in the binder box 14 of LIM with the at least one second binder opening 18 of LEISER to insert binder 202.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the top surface 16 in the binder box 14 of LIM with the at least one fourth binder opening 6 \ at least one fifth binder opening 6 located in said top surface 3 of SCHARRENBERG to allow protrusion of binder 5.
Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged the at least one fourth binder opening \ at least one fifth binder opening to align with the at least one second binder opening \ at least one first binder opening when the top surface is rotated over said back wall adjacent to at least a portion of said bottom surface thus permitting insertion of the binder.

Regarding claim 10, LIM, LEISER, and SCHARRENBERG (as applied to claim 8 above) teaches all the limitations of the claim.  LIM further teaches presence (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) binder box 14, including a pair of spaced apart first binder openings 35.  LEISER further teaches presence (see Fig. 1, Fig. 3 above) binder box 1, including a pair of spaced apart second binder openings 18.  SCHARRENBERG further teaches presence (see Fig. 1, Fig. 2 above) binder box 003, including a pair of spaced apart fourth 6 \ fifth binder openings 6.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the binder box 14 of LIM, LEISER, and SCHARRENBERG with the pair of: first binder openings 35 of LIM, second binder openings 18 of LEISER, fourth 6 \ fifth binder openings 6 of SCHARRENBERG to increase binder quantities inserted thereto.

Regarding claim 11, LIM, LEISER, and SCHARRENBERG (as applied to claim 8 above) teaches all the limitations of the claim.  LIM further teaches presence (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) binder box 14, is composed of cardboard (page 1, line 57).

Regarding claim 12, LIM, LEISER, and SCHARRENBERG (as applied to claim 8 above) teaches all the limitations of the claim.  LIM further teaches presence (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) binder box 14, wherein said top surface 16 includes a section 81 permitting said top surface 16 to rotate over said back wall 12.

Regarding claim 14, LIM, LEISER, and SCHARRENBERG (as applied to claim 8 above) teaches all the limitations of the claim.  LIM fails to teach presence (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) binder box 14, wherein said binder openings are generally rectangular.  LEISER further teaches presence (see Fig. 1, Fig. 3 above) said binder openings are generally rectangular.  SCHARRENBERG further teaches presence (see Fig. 1, Fig. 2 above) said binder openings are generally rectangular.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the said binder openings in binder box 14 of LIM, LEISER, and SCHARRENBERG to be generally rectangular der 202.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder openings of LIM to be generally rectangular as taught by LEISER and SCHARRENBERG to standardize their geometries and permit insertion of binder.  Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ47.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LIM, in view of LEISER, in further view of SCHARRENBERG, further in view of Nishikawa et. al. (Japan Patent Publication JP 2020001820 A) hereinafter NISHIKAWA.
Regarding claim 9, LIM, LEISER, and SCHARRENBERG (as applied to claim 8 above) teaches all the limitations of the claim.  LIM fails to teach presence (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) binder box 14, further including a front wall 20 with at least two perforated sections permitting a portion of the front wall 20 to be bent toward said bottom surface 18.
However, NISHIKAWA teaches presence (see Fig. 1, Fig. 4 below) binder box 1, further including a front wall 11 with at least two perforated sections 20 permitting a portion of the front wall 11 to be bent toward said bottom surface 15.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the front wall 20 in the binder box 14 of LIM, LEISER, and SCHARRENBERG with the at least two perforated sections 20 of NISHIKAWA to permit a portion of the front wall 20 to be bent toward said bottom surface 18.


    PNG
    media_image12.png
    421
    619
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    344
    465
    media_image13.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LIM, in view of LEISER, in further view of SCHARRENBERG, further in view of Michaels et. al. (U. S. Patent Application Publication 
Regarding claim 13, LIM, LEISER, and SCHARRENBERG (as applied to claim 8 above) teaches all the limitations of the claim.  LIM fails to teach presence (see FIG. 2, FIG. 3, FIG. 4, FIG. 7 above) binder box 14, wherein said top surface 16 includes at least one tab that is received in at least one opening in said at least one sidewall 38 when said binder box 14 is closed.
However, MICHAELS teaches presence (see FIG. 4b, FIG. 4c below) binder box 10, wherein said top surface 20 includes at least one tab 22 that is received in at least one opening 35 in said at least one sidewall 11 when said binder box 10 is closed to stabilize the top surface 20 (page 10, para. [009]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the top surface 16 and sidewall 38 of the binder box 14 of LIM, LEISER, and SCHARRENBERG with (respectively) the at least one tab 22 \ opening 35 of MICHAELS to (when binder box 14 is closed) stabilize the top surface 16.


    PNG
    media_image14.png
    544
    556
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    698
    572
    media_image15.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
To (U. S. Design Patent US D735808 S): Teaches a “binder” with similar characteristics as the claimed invention.
Kingsley et. al. (W. I. P. O. International Application Publication WO 8202531): Teaches a “binder box” with similar characteristics as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735